Appeal from an amended order of the Family Court,. Monroe County (Robert B. Wiggins, J.), entered August 14, 2006 in a proceeding pursuant to Family Court Act article 7. The amended order adjudged that respondent is a person in need of supervision and placed respondent in the custody of the Monroe County Commissioner of Health and Human Services for a period of 12 months for placement with an authorized agency.
It is hereby ordered that the amended order so appealed from be and the same hereby is unanimously affirmed without costs. Present—Hurlbutt, J.P., Centra, Fahey, Peradotto and Pine, JJ.